Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-21 are pending.
Claim 1 is canceled.
Claims 2-21 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, 2-11 are directed towards a method (i.e. process) and claims 12-21 are directed toward a drug pricing system (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 2 and 12 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a mental process but for the recitation of generic computer components. 
Claim 2 recites: “In a drug pricing environment having a drug pricing system, one or more pharmacy benefit managers (PBM), and a pharmacy system, the drug pricing system comprising one or more hardware processors and memory including drug pricing information and user profiles of users associated with the drug pricing system, a method to provide drug pricing to the pharmacy system for a drug requested by a user, the method comprising: as implemented by one or more hardware processors configured to execute specific instructions stored in the memory; receiving an electronic transmission comprising at least a routing identifier identifying the drug pricing system as a recipient of the electronic transmission and a drug identifier that identifies a drug; identifying at least a first price for the drug; automatically obtaining with the one or more hardware processors at least a second price for the drug from a PBM; and displaying an electronic notification directly to an individual on an user interface and displaying on such user interface a set of unique identifiers that allow a user to obtain the least one of the first and second prices when the user presents to the set of unique identifiers to a pharmacy system”.
The limitations of receiving, identifying, obtaining, and displaying, given the broadest reasonable interpretation, cover the abstract idea of a mental process that a person can mentally perform or via pen/paper to find the best pricing for prescriptions, but instead automates the process via a computer model), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Additionally, claim 12 recites: “A drug pricing system to provide users drug pricing information from multiple drug pricing sources, the drug pricing system comprising: one or more hardware processors configured to execute specific instructions stored in memory; the one or more hardware processors receive an electronic transmission comprising at least a routing identifier identifying the drug pricing system as a recipient of the electronic transmission and a drug identifier that identifies a drug; the one or more hardware processors identify at least a first price for the drug; the one or more hardware processors automatically obtain at least a second price for the drug from a PBM; and the one or more hardware processors display an electronic notification directly to an individual on an user interface and displaying on such user interface a set of unique identifiers that allow a user to obtain least one of the first and second prices when the user presents to the set of unique identifiers to a pharmacy system.”.
The limitations of receiving, identifying, obtaining, and displaying, given the broadest reasonable interpretation, cover the abstract idea of a mental process that a person can mentally perform or via pen/paper to find the best pricing for prescriptions, but instead automates the process via a computer model), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Dependent claims 3-11 and 13-21 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 2 and 12. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 2-21 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “pharmacy system”, “hardware processors”, “memory”, and “drug pricing system”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1 and [0017], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “as implemented by one or more hardware processors configured to execute specific instructions stored in the memory” and “one or more hardware processors configured to execute specific instructions stored in memory”, which amounts to limiting the abstract idea to the field of technology/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receiving an electronic transmission comprising at least a routing identifier identifying the drug pricing system as a recipient of the electronic transmission and a drug identifier that identifies a drug”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 3-11 and 13-21 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 2 and 12, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 3-11 and 13-21 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 2 and 12, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 2-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bezdek et al. (US 20140244546 A1), hereinafter Bezdek.
Regarding claim 2 Bezdek teaches in a drug pricing environment having a drug pricing system, one or more pharmacy benefit managers (PBM), and a pharmacy system, the drug pricing system comprising one or more hardware processors and memory including drug pricing information and user profiles of users associated with the drug pricing system, a method to provide drug pricing to the pharmacy system for a drug requested by a user (Abstract and [0003]), the method comprising: as implemented by one or more hardware processors configured to execute specific instructions stored in the memory ([0009], [0017], and [0135]-[0137]); receiving an electronic transmission comprising at least a routing identifier identifying the drug pricing system as a recipient of the electronic transmission and a drug identifier that identifies a drug; identifying at least a first price for the drug ([0035], [0036], [0044], [0050], and [0051]); automatically obtaining with the one or more hardware processors at least a second price for the drug from a PBM ([0100]-[0106]); and displaying an electronic notification directly to an individual on a user interface and displaying on such user interface a set of unique identifiers that allow a user to obtain the least one of the first and second prices when the user presents to the set of unique identifiers to a pharmacy system (Abstract, [0003], [0004], [0067]-[0070], and [0073])
Regarding claims 3 and 13 Bezdek teaches the first price is an insurance price based on insurance information associated with the individual, the insurance price is displayed on the pharmacy system, and the electronic notification with the second price from the PBM is sent directly to a user device for display on the user interface ([0100]-[0106]).
Regarding claims 4 and 14 Bezdek teaches the drug pricing system automatically sends the electronic notification to the user device when the second price from the PBM is less than the insurance price ([0005], [0011], [0016], [0020], and [0102]-[0103]).
Regarding claims 5 and 15 Bezdek teaches the drug pricing system receives input from the individual that the individual prefers the second price, the drug pricing system sends the second price to the pharmacy system ([0014], [0018], [0085], [0089], and [0118]).
Regarding claims 6 and 16 Bezdek teaches electronically receiving location information associated with a location of the user device; electronically accessing a geospatial index to identify local pharmacies associated with the location information; and displaying on a map in the user interface, location information about at least one of the local pharmacies associated with the first and second prices ([0070]-[0076] and [0132]).
Regarding claims 7 and 17 Bezdek teaches the user interface displays on a map at least the insurance price ([0073] and [0132]), and second price with the location information about at least one of the local pharmacies ([070]-[0076], and [0105]).
Regarding claims 8 and 18 Bezdek teaches the user interface further displays dosage information ([0037], [0056], and [0069]).
Regarding claims 9 and 9 Bezdek teaches not sending the electronic notification to the individual when past purchases indicate that the user prefers a higher insurance price over a lower second price from the PBM ([0014], [0018], [0084], [0085], 0117], and [0118]).
Regarding claims 10 and 20 Bezdek teaches automatically returning to the pharmacy system the lower of the insurance price and the second price from the PBM when past purchases indicate the user prefers a lowest drug price ([0080]-[0082]and [0085]-[0086]).
Regarding claims 11 and 21 Bezdek teaches wherein the electronic notification is at least one of a text message, push notification, and an email, and the user device is a mobile device ([0077], [0078], and [0127]).
Regarding claims 12 Bezdek teaches a drug pricing system to provide users drug pricing information from multiple drug pricing sources, the drug pricing system comprising: one or more hardware processors configured to execute specific instructions stored in memory ([0009], [0017], and [0135]-[0137]); the one or more hardware processors receive an electronic transmission comprising at least a routing identifier identifying the drug pricing system as a recipient of the electronic transmission and a drug identifier that identifies a drug (Abstract, [0009], [0017], and [0135]-[0137]); the one or more hardware processors identify at least a first price for the drug ([0035], [0036], [0044], [0050], and [0051]); the one or more hardware processors automatically obtain at least a second price for the drug from a PBM ([0100]-[0106]); and the one or more hardware processors display an electronic notification directly to an individual on a user interface and displaying on such user interface a set of unique identifiers that allow a user to obtain least one of the first and second prices when the user presents to the set of unique identifiers to a pharmacy system (Abstract, [0003], [0004], [0067]-[0070], and [0073]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                           

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686